Exhibit 10.2

 
AMENDMENT #1 TO AMENDED AND RESTATED EMPLOYMENT AGREEMENT

 
ePlus inc. (the "Company"), a Delaware corporation, and Elaine D. Marion (the
"Executive") (collectively, the "Parties") have previously entered into an
Amended and Restated Employment Agreement (the "A&R Agreement"), effective
August 1, 2016.  The Parties hereby agree to this Amendment #1 ("Amendment #1"),
to be effective June 8, 2017.


1. Paragraph 5(a) of the A&R Agreement shall be replaced in its entirety with
the following:


(a)
Effective June 8, 2017, Executive shall receive a base annual salary of four
hundred fifty thousand ($450,000 Dollars), which may be increased from time to
time.



No other provision of the A&R Agreement is affected by this Amendment #1.







/s/ Mark P. Marron    /s/ Elaine D. Marion 
Mark P. Marron
 
Elaine D. Marion
Chief Executive Officer and President
Chief Financial Officer
       
Date:
 June 12, 2017
Date:
 June 12, 2017      


